internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b03 plr-166264-02 date date x y state d1 d2 d3 a b c d e f plr-166264-02 dear this letter responds to a letter dated date and supplemental correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code facts x was incorporated under the laws of state on d1 x elected to be treated as an s_corporation for federal_income_tax purposes effective d2 x has accumulated_earnings_and_profits x is the sole general_partner of y y is engaged in the business of managing and operating a commercial office building located at a x owns a b interest in y x’s distributive_share of y’s income and expenses is b in the taxable_year beginning d2 and ending d3 y through c employees spent approximately d managing and operating the commercial office building located at a these services included providing janitorial services window washing roof maintenance parking lot maintenance signage installation and maintenance security assisting with leasehold improvements and common area maintenance in addition y handled the usual administrative functions involved in the management operation and leasing of commercial property in the taxable_year beginning d2 and ending d3 x’s allocable share of rental income received or accrued by y was approximately e and x’s allocable share of expenses paid_or_accrued by y was approximately f law and analysis sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation plr-166264-02 sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based solely on the facts submitted and representations made we conclude that x’s distributive_share of y’s gross_receipts attributable to the rental of the commercial office building located at a does not constitute passive_investment_income as defined by sec_1362 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the internal_revenue_code specifically we express or imply no opinion regarding x’s eligibility to elect to be treated as an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely yours james a quinn senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of this letter copy for sec_6110 purposes
